Order, Supreme Court, New York County, entered on September 12, 1975, granting plaintiff partial summary judgment, unanimously affirmed, with $60 costs and disbursements to respondent. In this action charging appellants with misapplication of corporate assets, the record supports Special Term’s findings (decision dated June 30, 1975) that appellants at the least issued checks on the corporate account totaling $10,754.27, in payment of noncorporate obligations. Summary judgment was properly granted. Concur—Kupferman, J. P., Lupiano, Birns, Silverman and Nunez, JJ.